


Exhibit 10.1


NETSUITE INC.
2007 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF STOCK OPTION
Unless otherwise defined herein, the terms defined in the 2007 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Stock Option (the “Notice of Grant”) and Terms and Conditions of Stock Option
Grant, attached hereto as Exhibit A (together, the “Agreement”).
Participant:
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
Address:
%%ADDRES_LINE_1%-%
%%ADDRES_LINE_2%-%
%%ADDRES_LINE_3%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%



Participant has been granted an Option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Agreement, as follows:
Grant Number:
%%OPTION_NUMBER%-%
Date of Grant:
%%OPTION_DATE,'MM/DD/YYYY'%-%
Vesting Commencement Date:
%%VEST_BASE_DATE%-%
Number of Shares Granted:
%%TOTAL_SHARES_GRANTED,'999,999,999'%-%
Exercise Price per Share:
%%OPTION_PRICE,'$999,999,999.99'%-%
Total Exercise Price:
%%TOTAL_OPTION_PRICE,'$999,999,999.99'%-%
Type of Option:
%%OPTION_TYPE_LONG%-%
Expiration Date:
%%EXPIRE_DATE_PERIOD1,'MM/DD/YYYY'%-%



Vesting Schedule:
Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:




--------------------------------------------------------------------------------




Vesting Date
Number of Shares
Vesting on Vesting Date


  %%VEST_DATE_PERIOD1,'Month DD, YYYY'%-%
  %%VEST_DATE_PERIOD2,'Month DD, YYYY'%-%
  %%VEST_DATE_PERIOD3,'Month DD, YYYY'%-%
%%VEST_DATE_PERIOD4,'Month DD, YYYY'%-%
%%VEST_DATE_PERIOD5,'Month DD, YYYY'%-%
%%VEST_DATE_PERIOD6,'Month DD, YYYY'%-%
%%VEST_DATE_PERIOD7,'Month DD, YYYY'%-%
%%VEST_DATE_PERIOD8,'Month DD, YYYY'%-%
%%VEST_DATE_PERIOD9,'Month DD, YYYY'%-%
%%VEST_DATE_PERIOD10,'Month DD, YYYY'%-%


%%SHARES_ PERIOD1,'999,999,999'%-%
%%SHARES_ PERIOD2,'999,999,999'%-%
%%SHARES_ PERIOD3,'999,999,999'%-%
%%SHARES_ PERIOD4,'999,999,999'%-%
%%SHARES_ PERIOD5,'999,999,999'%-%
%%SHARES_ PERIOD6,'999,999,999'%-%
%%SHARES_ PERIOD7,'999,999,999'%-%
%%SHARES_ PERIOD8,'999,999,999'%-%
%%SHARES_ PERIOD9,'999,999,999'%-%
%%SHARES_ PERIOD10,'999,999,999'%-%
%%SHARES_

Termination Period:
This Option will be exercisable for [three (3) months] after Participant ceases
to be a Service Provider, unless such termination is due to Participant's death
or Disability, in which case this Option will be exercisable for [twelve (12)
months] after Participant ceases to be a Service Provider. Notwithstanding the
foregoing, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 14(c) of the Plan.
Further, notwithstanding any terms or conditions of the Plan or this Agreement
to the contrary, in the event of termination of Participant's relationship as a
Service Provider (whether or not in breach of local labor laws or later found
invalid), Participant's right to vest in the Option under the Plan, if any, will
terminate effective as of the date that Participant is no longer actively
providing service to the Company or a Subsidiary or Parent of the Company and
will not be extended by any notice period mandated under local law (e.g.,
Participant's active relationship as a Service Provider would not include a
period of “garden leave” or similar period pursuant to local law); furthermore,
in the event of termination of Participant's relationship as a Service Provider
(whether or not in breach of local labor laws or later found invalid),
Participant's right to exercise the Option after such termination, if any, will
be measured by the date of termination of Participant's active Service Provider
relationship and will not be extended by any notice period mandated under local
law; the Administrator shall have the exclusive discretion to determine when
Participant is no longer in an active Service Provider relationship for purposes
of the Option (including whether Participant may still be considered in an
active relationship while on a leave of absence).
Participant and the Company agree that this Option is granted under and governed
by the terms and conditions of the Plan and this Agreement. Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to accepting this Agreement and fully
understands all provisions of the Plan and Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions relating to the Plan and Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated above.




--------------------------------------------------------------------------------




Participant acknowledges and agrees that by clicking the “ACCEPT” button on the
E*TRADE on-line grant agreement response page, it will act as Participant's
electronic signature to this Agreement which shall have the same binding effect
as a written or hard copy signature and constitute Participant's acceptance of
and agreement with all of the terms and conditions of the Option, as set forth
in the Agreement and the Plan.
NETSUITE INC.




--------------------------------------------------------------------------------








EXHIBIT A


(a)
TERMS AND CONDITIONS OF STOCK OPTION GRANT

1.Grant. The Company hereby grants to the Participant named in the Notice of
Grant (the “Participant”) an option (the “Option”) to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per Share set
forth in the Notice of Grant (the “Exercise Price”), subject to all of the terms
and conditions in this Agreement, including any country specific terms set forth
in the attached Country Appendix (the “Appendix”; references herein to the
“Agreement” shall include the Appendix) and the Plan, which is incorporated
herein by reference. In the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan will prevail.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it will
be treated as a Nonstatutory Stock Option (“NSO”).
2.Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
3.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.


4.Exercise of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement. This Option will be exercisable
in a manner and pursuant to such procedures as the Administrator may determine,
which procedure will require Participant to state that he/she is electing to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and will require Participant to make
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. This Option will be deemed to be
exercised upon completion of the exercise procedure to the Company's
satisfaction.


5.Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:
(a)cash;
(b)check;
(c)consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(d)surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.
Notwithstanding the foregoing, the Company reserves the right to restrict the
methods of payment of the Exercise Price if necessary to comply with Applicable
Laws, as determined by the Company in its




--------------------------------------------------------------------------------




sole discretion.


6.Tax Obligations.
(a)Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no Shares will be issued to Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of all income tax, social
insurance, payroll tax, payment on account, employment or other tax-related
items related to Participant's participation in the Plan and legally applicable
to Participant (the “Tax-Related Items”) which the Company determines must be
withheld with respect to such Shares. Regardless of any action taken by the
Company or Participant's employer (the “Employer”) with respect to the
Tax-Related Items, Participant acknowledges that the ultimate liability for all
Tax-Related Items is and remains Participant's responsibility and may exceed the
amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including the grant, vesting, exercise, assignment,
release or cancellation of the Option, the subsequent sale of Shares acquired
pursuant to such exercise, or the receipt of any dividends and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
other aspect of the Option to reduce or eliminate Participant's liability for
Tax-Related Items or to achieve any particular tax result. Further, if
Participant becomes subject to tax in more than one jurisdiction between the
Date of Grant and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
applicable Tax-Related Items legally payable by one or a combination of the
following methods: (1) withholding from Participant's wages or other cash
compensation paid to Participant by the Company and/or the Employer; (2)
withholding from the proceeds of the sale of Shares acquired upon exercise of
the Option; (3) selling or arranging for the sale of Shares acquired upon
exercise of the Option (on Participant's behalf and at Participant's direction
pursuant to this authorization); or (4) withholding in Shares to be issued upon
exercise of the Option. For these purposes, the Fair Market Value of the Shares
to be withheld shall be determined on the date that Tax-Related Items are to be
determined. To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation of
Tax-Related Items is satisfied by reducing the number of Shares issuable upon
exercise of the Option, for tax purposes, Participant is deemed to have been
issued the full number of Shares subject to the Option, notwithstanding that a
number of the Shares is held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of Participant's participation
in the Plan.


Finally, Participant shall pay to the Company or the Employer any amount of the
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Participant's participation in the Plan or Participant's purchase
of Shares that cannot be satisfied by the means previously described. If
Participant fails to make satisfactory arrangements for the payment of any
Tax-Related Items hereunder at the time of the Option exercise, Participant
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares or the proceeds of the sale of Shares if such
Tax-Related Items are not delivered at the time of exercise.




--------------------------------------------------------------------------------






(b)Consultants. If Participant is a Consultant, neither the Company nor any
Parent or Subsidiary shall be responsible for withholding any Tax-Related Items
due in connection with any aspect of the Option grant. Any Participant who is a
Consultant is solely responsible for reporting all income derived from the
Option on his or her personal tax return and paying all applicable Tax-Related
Items due. Notwithstanding the foregoing, to the extent that the Company or any
Parent or Subsidiary may incur any liability for the Tax-Related Items or for
withholding such Tax-Related Items as a result of any aspect of the Option
grant, any Participant who is a Consultant agrees to undertake to pay to the
Company or any Parent or Subsidiary the amount of such Tax-Related Items. The
Company may refuse to honor such Participant's exercise of the Option and refuse
to deliver Shares if Participant fails to comply with his or her obligations in
connection with the Tax-Related Items.


(c)Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, Participant will immediately notify the Company in writing of
such disposition. Participant agrees that Participant may be subject to income
tax withholding by the Company on the compensation income recognized by
Participant.


(d)Code Section 409A. To the extent any Participant is subject to U.S. federal
income taxation, the following provision applies. Under Code Section 409A, an
option that vests after December 31, 2004 that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) U.S. federal income tax, and (iii)
potential penalty and interest charges. The Discount Option may also result in
additional U.S. state income, penalty and interest charges to the Participant.
Participant acknowledges that the Company cannot and has not guaranteed that the
U.S. Internal Revenue Service (“IRS”) will agree that the per Share exercise
price of this Option equals or exceeds the Fair Market Value of a Share on the
Date of Grant in a later examination. Participant agrees that if the IRS
determines that the Option was granted with a per Share exercise price that was
less than the Fair Market Value of a Share on the date of grant, Participant
will be solely responsible for Participant's costs related to such a
determination.


7.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.




8.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED




--------------------------------------------------------------------------------




ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT'S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT'S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.


9.Nature of Option. By entering into this Agreement and accepting the grant of
an Option evidenced hereby, Participant acknowledges that:


(a)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past;


(b)all decisions with respect to future Option grants, if any, will be at the
sole discretion of the Administrator;


(c)Participant is voluntarily participating in the Plan;


(d)the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Employer, the
Company or any Parent or Subsidiary of the Company;


(e)the Option and the Shares subject to the Option are not intended to replace
any pension rights or compensation.


(f)in the event that the Employer, or the Parent or Subsidiary retaining
Participant, is not the Company, the grant of an Option will not be interpreted
to form an employment contract or relationship with the Company; and
furthermore, the Option grant will not be interpreted to form an employment
contract with the Employer, the Company or any Parent or Subsidiary of the
Company;


(g)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;


(h)if the underlying Shares do not increase in value, the Option will have no
value;


(i)if Participant exercises the Option and obtains Shares, the value of those
Shares acquired upon exercise may increase or decrease in value, even below the
Exercise Price;


(j)no claim or entitlement to compensation or damages arises from forfeiture of
the Option resulting from termination of Participant's Service Provider
relationship with the Company or the Employer or with the Parent or Subsidiary
retaining Participant (for any reason whether or not in breach of applicable
labor laws or later found invalid) and in consideration of the grant of the
Option to which Participant is otherwise not entitled, Participant irrevocably
agrees to never institute any claim against the Company, the Employer and/or the
Parent or Subsidiary retaining Participant, waives his or her ability, if any,
to bring any such claim, and releases the Company, the Employer and/or the
Parent or Subsidiary retaining Participant from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of




--------------------------------------------------------------------------------




competent jurisdiction to have arisen, Participant shall be deemed irrevocably
to have agreed not to pursue such a claim and agrees to execute any and all
documents necessary to request dismissal or withdrawal of such claim;
(k)it is Participant's sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares pursuant to the exercise of the Option or proceeds resulting from
Participant's sale of such Shares;


(l)if Participant is rendering services outside the United States, (i) the
Option and the Shares subject to the Option are extraordinary items which do not
constitute compensation of any kind for services of any kind rendered to the
Company, the Employer or the Parent or Subsidiary retaining Participant, and
which are outside the scope of Participant's employment or service contract, if
any; and (ii) neither the Company, the Employer nor any Parent or Subsidiary
retaining Participant shall be liable for any foreign exchange rate fluctuation
between Participant's local currency and the United States Dollar that may
affect the value of the Option or any Shares delivered to Participant upon
exercise of the Option or of any proceeds resulting from Participant's sale of
such Shares; and


(m)the Option and the benefits evidenced by this Agreement do not create any
entitlement, not otherwise specifically provided for in the Plan or determined
by the Company in its discretion, to have the Option or any such benefits
transferred to, or assumed by, another company, or to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares.


10.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company, the Employer or the Parent or Subsidiary
retaining Participant making any recommendation regarding Participant's
participation in the Plan or Participant's acquisition or sale of the Shares
underlying the Option. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


11.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant's
personal data as described in this document by and among, as applicable, the
Employer, the Company and any Parent or Subsidiary of the Company for the
exclusive purpose of implementing, administering and managing Participant's
participation in the Plan.
Participant understands that the Company and the Employer or the Parent or
Subsidiary retaining Participant hold certain personal information about
Participant, including, but not limited to, Participant's name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all Options or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant's favor, as
the Employer, the Parent or Subsidiary retaining Participant and/or the Company
deems necessary for the purpose of implementing, administering and managing the
Plan (“Data”). Participant acknowledges and understands that Data may be
transferred to a stock plan broker designated by the Company, including E*Trade
Financial (“E*Trade”) Fidelity Stock Plan Services LLC (“Fidelity”) or any other
broker or plan administrator that may be designated by the Company and any other
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the United States or
elsewhere, and that the recipient's country (e.g. the United States) may have
different data privacy laws and protections than Participant's country.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients then reasonably known or identified of the
Data by contacting the Company's Stock Administration




--------------------------------------------------------------------------------




department. Participant authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant's participation in the
Plan, including any requisite transfer of such Data as may be required to
E*Trade, Fidelity or any other broker or third party with whom Participant may
elect to deposit any Shares acquired upon exercise of the Option. Participant
understands that Data will be held only as long as the Company or its third
party broker and stock administrator deems reasonably necessary to implement,
administer and manage his or her participation in the Plan or to comply with
applicable laws or regulations. Participant understands that he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Company's Stock Administration department in writing.
Further, Participant understands that he or she is providing the consents herein
on a purely voluntary basis. If Participant does not consent, or if later seeks
to revoke his or her consent, Participant's employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing consent is that the Company would not be
able to grant Options or other equity awards to Participant or administer or
maintain such awards. Therefore, Participant understands that refusing or
withdrawing his or her consent may affect his or her ability to exercise or
realize benefits from the Option or otherwise participate in the Plan. In other
words, Participant understands that refusing or withdrawing his or her consent
may prevent Participant from exercising the Option. For more information on the
consequences of Participant's refusal to consent or withdrawal of consent,
Participant understand that he or she may contact the Company's Stock
Administration department.
12.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at NetSuite Inc., 2955 Campus
Drive, Suite 100, San Mateo, California 94403, United States of America, or at
such other address as the Company may hereafter designate in writing.


13.Grant is Not Transferable. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant.


14.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


15.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state, federal or foreign
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to Participant
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company.
Assuming such compliance with the aforementioned laws, for income tax purposes
the Exercised Shares will be considered transferred to Participant on the date
the Option is exercised with respect to such Exercised Shares.


16.Plan Governs. This Option and this Agreement are subject to all terms and
provisions of the Plan, the provisions of which are hereby made a part of this
Agreement and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one




--------------------------------------------------------------------------------




or more provisions of the Plan, the provisions of the Plan will govern.
Capitalized terms used and not defined in this Agreement will have the meaning
set forth in the Plan.


17.Repayment/Forfeiture. Any benefits Participant may receive hereunder shall be
subject to repayment or forfeiture as may be required to comply with (i) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted or (ii) similar rules under the laws of any other
jurisdiction, and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to Participant.


18.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.


19.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.


20.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


21.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.


22.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection with this Option or if
necessary to ensure or facilitate the Company's compliance with applicable
foreign laws.
23.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is established voluntarily by the Company,
it is discretionary in nature and may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Agreement.


24.Governing Law. This Agreement will be governed by the laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely




--------------------------------------------------------------------------------




within the State of California, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises directly
or indirectly under this Option or this Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of San Mateo County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Option is made and/or to be
performed.


25.Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


26.Appendix. Notwithstanding any provision in this Agreement to the contrary,
the Option shall be subject to the special terms and provisions set forth in the
Appendix to this Agreement for Participant's country. Moreover, if Participant
relocates to one of the countries included in the Appendix, the special terms
and provisions for such country will apply to Participant, to the extent the
Administrator determines that the application of such terms and provisions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.


27.Imposition of Other Requirements.    The Company reserves the right to impose
other requirements on Participant's participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


28.Waiver. The waiver by the Company with respect to compliance of any provision
of this Agreement by Participant shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach of such
party of a provision of this Agreement






